Title: To Benjamin Franklin from Duvivier, 27 May 1780
From: Duvivier, Pierre-Simon-Benjamin
To: Franklin, Benjamin


Monsieur
Paris ce 27 may 1780
Les Medailles que Vous m’avez demandées sont frappées; jattends les noms des personnes que vous devez m’envoier pour les faire graver comme nous en sommes convenus, et je vous prierois en meme temps en visitant ces memes papiers de prendre un parti sur les autres médailles a Graver. La belle saison m’excite a vous faire cette demande.
Jai lhonneur d’estre tres respectueusement Monsieur, de Votre Excellence Le tres humble et tres obeissant serviteur
B DuVivier
 
Addressed: a Son Excellence / Son Excellence Monsieur / Franklin Ministre des Etats / unis d’amerique près le Roy / de france / a Passy
Notation: Duvivier Paris 27 may 1780.
